107 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Usman Shehu SULE, Plaintiff-Appellant,v.Robert MATHEWS, Defendant-Appellee.
No. 96-56448.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Usman Shehu Sule, a federal prisoner, appeals pro se the district court's order filed August 1, 1996 denying Sule leave to file his action without prepayment of the filing fee.  We conclude that the district court did not abuse its discretion in denying leave because the copy of the prison trust fund account statement which Sule had submitted prior to the August 1, 1996 order did not appear to cover the 6-month period preceding the filing of the complaint and was not certified, as required by 28 U.S.C. § 1915(a).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3